Exhibit 10.2

PHILIP MORRIS INTERNATIONAL INC.

2008 PERFORMANCE INCENTIVE PLAN

(as amended and restated effective February 11, 2010)

DEFERRED STOCK AGREEMENT

FOR PHILIP MORRIS INTERNATIONAL INC. COMMON STOCK

(February 11, 2010)

PHILIP MORRIS INTERNATIONAL INC. (the “Company”), a Virginia corporation, hereby
grants to the employee identified in the 2010 Deferred Stock Award section of
the Award Statement (the “Employee”) under the Philip Morris International Inc.
2008 Performance Incentive Plan (as amended and restated effective February 11,
2010) (the “Plan”) a Deferred Stock Award (the “Award”) dated February 11, 2010
(the “Award Date”) with respect to the number of shares set forth in the 2010
Deferred Stock Award section of the Award Statement (the “Deferred Shares”) of
the Common Stock of the Company (the “Common Stock”), all in accordance with and
subject to the following terms and conditions:

1. Restrictions. Subject to Section 2 below, the restrictions on the Deferred
Shares shall lapse and the Deferred Shares shall vest on the Vesting Date set
forth in the 2010 Deferred Stock Award section of the Award Statement (the
“Vesting Date”), provided that the Employee remains an employee of the PMI Group
during the entire period commencing on the Award Date and ending on the Vesting
Date.

2. Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the PMI Group prior to the Vesting
Date due to death, Disability or Normal Retirement, the restrictions on the
Deferred Shares shall lapse and the Deferred Shares shall become fully vested on
the date of death, Disability, or Normal Retirement.

Subject to the provisions of section 6(a) of the Plan, if the Employee’s
employment with the PMI Group is terminated for any reason other than death,
Disability, or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the Deferred Shares. Notwithstanding the foregoing and
except as provided in section 6(a) of the Plan, upon the termination of an
Employee’s employment with the PMI Group, the Compensation Committee of the
Board of Directors of the Company may, in its sole discretion, waive the
restrictions on, and the vesting requirements for, the Deferred Shares.

3. Voting and Dividend Rights. The Employee does not have the right to vote the
Deferred Shares or receive dividends prior to the date, if any, such Deferred
Shares are paid to the Employee in the form of Common Stock pursuant to the
terms hereof. However, unless otherwise determined by the Committee, the
Employee shall receive cash payments (less applicable withholding taxes) in lieu
of dividends otherwise payable with respect to shares of Common Stock equal in
number to the Deferred Shares that have not been forfeited, as such dividends
are paid.

4. Transfer Restrictions. This Award and the Deferred Shares are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Deferred Shares shall
be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to Section 7 below.

5. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, vesting, or payment of
this Award, as the case may be, by deducting the number of Deferred Shares
having an aggregate value equal to the amount of withholding taxes due from the
total number of Deferred Shares awarded, vested, paid, or otherwise becoming
subject to current taxation. The Company is also authorized to satisfy the
actual withholding taxes arising from the granting or vesting of this Award, or
hypothetical withholding tax amounts if the Employee is covered under a Company
tax equalization policy, as the case may be, by the remittance of the required
amounts from any



--------------------------------------------------------------------------------

proceeds realized upon the open-market sale of the Common Stock received in
payment of vested Deferred Shares by the Employee. Deferred Shares deducted from
this Award in satisfaction of actual minimum withholding tax requirements shall
be valued at the Fair Market Value of the Common Stock received in payment of
vested Deferred Shares on the date as of which the amount giving rise to the
withholding requirement first became includible in the gross income of the
Employee under applicable tax laws. If the Employee is covered by a Company tax
equalization policy, the Employee also agrees to pay to the Company any
additional hypothetical tax obligation calculated and paid under the terms and
conditions of such tax equalization policy.

6. Death of Employee. If any of the Deferred Shares shall vest upon the death of
the Employee, any Common Stock received in payment of the vested Deferred Shares
shall be registered in the name of the estate of the Employee except that, to
the extent permitted by the Compensation Committee, if the Company shall have
received in writing a beneficiary designation, the Common Stock shall be
registered in the name of the designated beneficiary.

7. Payment of Deferred Shares. Each Deferred Share granted pursuant to this
Award represents an unfunded and unsecured promise of the Company to issue to
the Employee, on or as soon as practicable after the date the Deferred Share
becomes fully vested pursuant to Section 1 or 2 and otherwise subject to the
terms of this Agreement, the value of one share of the Common Stock. Except as
otherwise expressly provided in the Statement and subject to the terms of this
Agreement, such issuance shall be made to the Employee (or, in the event of his
or her death to the Employee’s estate or beneficiary as provided above) in the
form of Common Stock as soon as practicable following the full vesting of the
Deferred Share pursuant to Section 1 or 2, provided, however, that if the
Company determines that settlement in the form of Common Stock is impractical or
impermissible under the laws of the Employee’s country of residence, the
Deferred Shares will be settled in the form of cash.

8. Special Payment Provisions. Notwithstanding anything in this Agreement to the
contrary, if the Employee is subject to US Federal income tax on any part of the
payment of the Deferred Shares, and will become eligible for Normal Retirement
(A) for Deferred Shares with a Vesting Date between January 1 and March 15,
before the calendar year preceding the Vesting Date and (B) for Deferred Shares
with a Vesting Date after March 15, before the calendar year in which such
Vesting Date occurs, then the Deferred Shares shall be subject to the following
provisions of this Section 8. If the Employee is a “specified employee” within
the meaning of section 409A of the Internal Revenue Code and the regulations
thereunder (“Code section 409A”), any payment of Deferred Shares under Section 7
that is on account of his separation from service scheduled to be paid within
six months after such separation from service shall accrue without interest and
shall be paid on the first day of the seventh month beginning after the date of
the Participant’s separation from service or, if earlier, within fifteen days
after the appointment of the personal representative or executor of the
Participant’s estate following the Participant’s death. In the event of a
“Change in Control” under section 6(c) of the Plan that is not also a “change in
control event” with the meaning of Treas. Reg. §1.409A-3(i)(5)(i), the Deferred
Shares shall vest as set forth in section 6(a) of the Plan, but shall not be
paid upon such Change in Control as provided by section 6(a) of the Plan, and
shall instead be paid at the time the Deferred Shares would otherwise be paid
pursuant to this Agreement. References to termination of employment, separation
from service shall be interpreted to mean a separation from service, within the
meaning of Code section 409A, with the Company and all of its affiliates treated
as a single employer under Code section 409A. This Agreement shall be construed
in a manner consistent with Code section 409A.

9. Board Authorization in the Event of Restatement. Notwithstanding anything in
this Agreement to the contrary, if the Board of Directors of the Company or an
appropriate Committee of the Board determines that, as a result of fraud,
misconduct, a restatement of the Company’s financial statements, or a
significant write-off not in the ordinary course affecting the Company’s
financial statements, an Employee has received more compensation in connection
with this Award than would been

 

2



--------------------------------------------------------------------------------

paid absent the fraud, misconduct, write-off or incorrect financial statement,
the Board or Committee, in its discretion, shall take such action with respect
to this Award as it deems necessary or appropriate to address the events that
gave rise to the fraud, misconduct, write-off or restatement and to prevent its
recurrence. Such action may include, to the extent permitted by applicable law,
in appropriate cases, causing the partial or full cancellation of this Award
and, with respect to Deferred Shares that have vested, requiring the Employee to
repay to the Company the partial or full Fair Market Value of the Award
determined at the time of vesting. The Employee agrees by accepting this Award
that the Board or Committee may make such a cancellation, impose such a
repayment obligation, or take other necessary or appropriate action in such
circumstances.

10. Other Terms and Definitions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Secretary, Philip Morris International Inc., 120 Park Avenue, New York, New
York 10017) are incorporated herein by reference. To the extent any provision of
this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. Capitalized terms not otherwise defined herein have
the meaning set forth in the Plan. Subject to the provisions of section 6(a) of
the Plan, in the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Board of Directors of the Company is authorized, to
the extent it deems appropriate, to make adjustments to the number and kind of
shares of stock subject to this Award, including the substitution of equity
interests in other entities involved in such transactions, to provide for cash
payments in lieu of Deferred Shares, and to determine whether continued
employment with any entity resulting from such a transaction will or will not be
treated as continued employment with the PMI Group, in each case subject to any
Board or Committee action specifically addressing any such adjustments, cash
payments, or continued employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of any member of the PMI Group or under
an employment contract with any member of the PMI Group on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service). In any case in which
(i) the meaning of “Normal Retirement” is uncertain under the definition
contained in the prior sentence or (ii) a termination of employment at or after
age 65 would not otherwise constitute “Normal Retirement,” an Employee’s
termination of employment shall be treated as a “Normal Retirement” under such
circumstances as the Committee, in its sole discretion, deems equivalent to
retirement. “PMI Group” means the Company and each of its subsidiaries and
affiliates. Generally, for purposes of this Agreement, (x) a “subsidiary”
includes only any company in which the Company, directly or indirectly, has a
beneficial ownership interest of greater than 50 percent and (y) an “affiliate”
includes only any company that (A) has a beneficial ownership interest, directly
or indirectly, in the Company of greater than 50 percent or (B) is under common
control with the Company through a parent company that, directly or indirectly,
has a beneficial ownership interest of greater than 50 percent in both the
Company and the affiliate.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deferred Stock Agreement has been duly executed as of
February 11, 2010.

 

PHILIP MORRIS INTERNATIONAL INC. /s/ G. Penn Holsenbeck

G. Penn Holsenbeck

Vice President & Corporate Secretary

Philip Morris International Inc.

 

4